           Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 1 of 13 Page ID #:1



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Frank Singh

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                               CENTRAL DISTRICT OF CALIFORNIA

10                                          EASTERN DIVISION
11
12    FRANK SINGH,                                        Case No.:
13                          Plaintiff,                    COMPLAINT BY FRANK SINGH AGAINST
14                                                        MOUNTAIN VIEW CAR WASH, INC., FOR
      v.                                                  DAMAGES AND INJUNCTIVE RELIEF
15                                                        RESULTING FROM VIOLATIONS OF 1)
                                                          TITLE III OF THE AMERICANS WITH
16                                                        DISABILITIES ACT OF 1990; 2) THE UNRUH
17    MOUNTAIN VIEW CAR WASH, INC., as                    CIVIL RIGHTS ACT; and 3) THE
      an entity and doing business as “Mountain View      CALIFORNIA DISABLED PERSONS ACT.
18    Car Wash”, SUDHIR S. DESAI, DEEPTI S.
      DESAI, JASHVANT K. DESAI, JAMES A.                  [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
19    CASWELL, and DOES 1-50, Inclusive,                  52, 54, 54.1, 54.2 and 54.3.]
20
                            Defendants.
21
22
23           Comes now the Plaintiff, FRANK SINGH, (hereafter, “Mr. Singh” or “Plaintiff”) through his

24   Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las Vegas, NV
25   89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied his civil
26
     rights, hereby respectfully alleges, avers, and complains as follows:
27
28
                 THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL

             COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
         Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 2 of 13 Page ID #:2



 1          1.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia.
 3
            2.     In January 2019, Mr. Singh was denied the full and equal access to a public
 4
     accommodation located at 369 W. Mountain Avenue, Upland, CA 91786.
 5
 6          3.     Mr. Singh now asks that this Court stand up for his rights under the Americans with

 7   Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 8
     Act (“CDPA”).
 9
10      THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA,
11        EASTERN DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                             PLAINTIFF TO SEEK JUSTICE
12
            4.     The United States District Court has original federal question jurisdiction over this action
13
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with

15   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
16   claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
17
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
18
     1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state
19
20   law claims also arose from the same nucleus of operative facts or transactions.

21          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
22   arose in the Central District, specifically at the real property located at 369 W. Mountain Avenue,
23
     Upland, CA 91786.
24
            6.     The Eastern Division of the Central District of California, is the proper division because
25
26   all claims herein arose at the real property located at 369 W. Mountain Avenue, Upland, CA 91786.

27
28                             THE VICTIM AND THOSE RESPONSIBLE



           COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
         Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 3 of 13 Page ID #:3



 1          7.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
 2
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “physically
 3
     disabled person” and has a “disability” or “medical condition” pursuant to the rules and regulations of
 4
     the ADA, specifically 42 U.S.C § 12102 and Cal. Civ. Code §§ 51 and 54.
 5
 6          8.     Defendants, MOUNTAIN VIEW CAR WASH, INC., and Does 1-50 (hereafter,

 7   collectively or individually, “Tenant”), operate as a business establishment, hold themselves out to the
 8
     public, and do business as “Mountain View Car Wash” at 369 W. Mountain Avenue, Upland, CA
 9
     91786, and have substantial control over the interior and exterior of the building, the parking lot, and
10
     all spaces adjacent to such building.
11
12          9.     Defendants, SUDHIR S. DESAI, DEEPTI S. DESAI, JASHVANT K. DESAI, JAMES

13   A. CASWELL, and Does 1-50 (hereafter, collectively or individually, “Landlord”, in their commercial
14
     real estate investment, owner, or landlord capacity), own, operate, manage, and have substantial control
15
     over the real property, including the interior and exterior of the building, parking lot and all spaces
16
     adjacent to the building located at 369 W. Mountain Avenue, Upland, CA 91786.
17
18          10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which

19   entered into a contract with Defendants, Landlord, and/or Does 1-50, as property managers or
20
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
21
     real property located at 369 W. Mountain Avenue, Upland, CA 91786.
22
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
23
24   whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who

25   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
26
     complaint to allege their true names and capacities at such times as they are ascertained.
27
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -3-
         Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 4 of 13 Page ID #:4



 1          12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 2
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 3
     resulting injuries by, among other things, personally participating in the unlawful conduct or acting
 4
     jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 5
 6   policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the

 7   unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
 8
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
 9
     entities under their direction and control.
10
11
                       MR. SINGH WAS DENIED EQUAL ACCESS TO A
12             PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
13          13.     Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
14
     condition C-6-7 Tetraplegia. Mr. Singh is therefore a “person with a disability” and a “disabled person”
15
     and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
16
17   42 U.S.C § 12102, and 28 C.F.R. § 36.104.

18          14.     In January 2019, Mr. Singh desired to go to and use the services, and/or buy products at
19   the “Mountain View Car Wash” located at 369 W. Mountain Avenue, Upland, CA 91786.
20
            15.     While in the parking lot adjacent to, surrounding, or while inside the business “Mountain
21
     View Car Wash,” Mr. Singh personally encountered barriers that interfered with his ability, to use and
22
23   enjoy the goods, services, privileges and accommodations offered by the facility.

24          16.     Specifically, and personally, Mr. Singh experienced difficulty while going to the
25   business known as “Mountain View Car Wash.” Mr. Singh had difficulty as the entry ramp was too
26
     steep and had an improper cross slope which made it difficult to traverse in his wheelchair.
27
     Furthermore, the alleged accessible route was too narrow which made it difficult to navigate. In
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -4-
         Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 5 of 13 Page ID #:5



 1   addition, the entrance door was too heavy making it difficult to open from his seated position. Finally,
 2
     the customer service counter was too high which made it difficult to reach from his seated position.
 3
             17.    Despite Mr. Singh’s wish to patronize the business in the future, the above-mentioned
 4
     barriers constitute deterrents to access to the business, rendering the business’ goods, services,
 5
 6   facilities, privileges, advantages, and accommodations unavailable to physically disabled patrons such

 7   as himself.
 8
             18.    Mr. Singh alleges, on information and belief, that Defendants knew that such barriers
 9
     existed and that Defendants’ failure to remove the barriers was intentional as the particular barriers
10
     mentioned above were intuitive and obvious. Additionally, Defendants exercised control and dominion
11
12   over the condition of the real property and building and had the financial resources to remove such

13   barriers. Furthermore, Mr. Singh alleges, on information and belief, that such modifications were
14
     readily achievable as removal of the above barriers could have been achieved without much difficulty
15
     or expense.
16
             19.    Mr. Singh brings this lawsuit to encourage Defendants to ensure their property is
17
18   accessible to all.

19
20                                         FIRST CLAIM
                                 VIOLATION OF TITLE III OF THE ADA
21                                      (As to all Defendants)
22           20.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
23
     allegation contained in all prior and subsequent paragraphs.
24
             21.    The parking lot and building at the real property known as 369 W. Mountain Avenue,
25
26   Upland, CA 91786 is owned, controlled, operated, leased, and managed by Defendants: Landlord, Does

27   1-50, or their agents. The business “Mountain View Car Wash,” including its parking lot, is open to
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -5-
         Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 6 of 13 Page ID #:6



 1   the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. §
 2
     36.104.
 3
            22.      Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 4
     accommodation known as “Mountain View Car Wash,” Defendants are prohibited from discriminating
 5
 6   against Plaintiff by denying him, on the basis of his disability, the full and equal enjoyment of the

 7   goods, services, facilities, privileges, advantages, or accommodations offered by the facility.
 8
               23.   In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §
 9
     36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
10
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
11
12   and have proper policies, practices, and procedures to ensure that individuals with disabilities are

13   afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
14
     advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),
15
     12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
16
               24.   Mr. Singh is a disabled person, confined to a wheelchair, who suffers from the medical
17
18   condition C-6-7 Tetraplegia. Plaintiff is therefore a “person with a disability” and a “disabled person”

19   and has a “disability” or “medical condition” pursuant to federal law, rules and regulations, specifically
20
     42 U.S.C § 12102 and 28 C.F.R. § 36.104. While at the interior, exterior, parking lot, or adjacent
21
     spaces, of the business known as “Mountain View Car Wash,” Plaintiff personally encountered a
22
     number of barriers that interfered with his ability, to use and enjoy the goods, services, privileges and
23
24   accommodations offered at the facility.

25             25.   Specifically, Defendants failed to ensure that such real property was equally accessible
26
     to individuals with disabilities and medical conditions by having the following barriers at the real
27
     property:
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -6-
     Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 7 of 13 Page ID #:7



 1         a. There is no unauthorized vehicle parking signage at each driveway entrance to the off-
 2
               street parking, or immediately adjacent to on-site accessible parking and visible from
 3
               each parking space, in violation of 2013 CBC 11B-502.8 and 2016 CBC 11B-502.8;
 4
           b. One or more of the alleged accessible parking spaces fail to have “VAN
 5
 6             ACCESSIBLE” identification signage in violation of 1991 ADAAG 4.6.1, 2010

 7             ADAS 502.6, 2013 CBC 11B-502.6, 2016 CBC 11B-502.6;
 8
           c. One or more of the alleged accessible parking spaces fail to have “MINIMUM FINE
 9
               $250” identification signage in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-
10
               502.6.2;
11
12         d. The required accessible parking space identification signage is not provided at one or

13             more of the alleged accessible parking stalls in violation of 1991 ADAAG 4.6.4, 2010
14
               ADAS 502.6, 2013 CBC 11B-502.6 and 2016 CBC 11B-502.6;
15
           e. One or more of the alleged accessible parking space access aisles’ width is less than
16
               eight feet (8”) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.2 Exception, 2013
17
18             CBC 11B-502.2 Exception, and 2016 CBC 11B-502.2 Exception;

19         f. One of more of the alleged van accessible parking spaces’ access aisles are not located
20
               on the passenger side of the parking space in violation of 2010 ADAS 502.3.4, 2013
21
               CBC 11B-502.3.4, 2016 CBC 11B-502.3.4
22
           g. One or more of the alleged van accessible parking spaces’ access aisles’ width is less
23
24             than eight feet (8”) in violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.2 Exception,

25             2013 CBC 11B-502.2 Exception, and 2016 CBC 11B-502.2 Exception;
26
           h. The clear width of the alleged accessible route is less than forty-eight (48”) inches in
27
               violation of 2010 ADAS 403.2, 2013 CBC 11B-403.2, and, 2016 CBC 11B-403.5.1;
28


       COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                 -7-
     Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 8 of 13 Page ID #:8



 1         i. There are no handrails (or the handrails are missing on one side) on the alleged
 2
               accessible route’s ramp (despite the ramp having a rise greater than six (6”) inches) in
 3
               violation of 1991 ADAAG 4.8.5, 2010 ADAS 405.8, 2013 CBC 11B-405.8 and 2016
 4
               CBC 11B-405.8;
 5
 6         j. The alleged accessible route’s ground surface has one or more changes in level greater

 7             than one-fourth to one-half inches (1/4-1/2”) in violation of 1991 ADAAG 4.5.2, 2010
 8
               ADAS 303, 2013 CBC 11B-303, and 2016 CBC 11B-303.;
 9
           k. The slope of the alleged accessible route’s ramp exceeds eight-point-three-three
10
               percent (8.33%) in violation of 1991 ADAAG 4.8.2, 2010 ADAS 405.2, 2013 CBC
11
12             11B-405.2 and 2016 CBC 11B-405.2;

13         l. The cross slope of the ramp to the entry along the accessible route exceeds two point-
14
               zero-eight percent (2.08%) in violation of 1991 ADAAG 4.3.7, 2010 ADAS 403.3,
15
               2013 CBC 11B-403.3 and 2016 CBC 11B-403.3;
16
           m. The stairs do not have handrail top and bottom extensions in violation of 2013 CBC
17
18             11B-505.10.2, and, 11B-505.10.3, 2016 11B-505.10.2, and 11B-505.10.3, and, 2010

19             ADAS 505.10.2 and 505.10.3;
20
           n. The stairs do not have a contrast stripe in violation of CBC 11B-504.4.1;
21
           o. The alleged accessible entrance door(s) requires more than five pounds (5 lbs.) of force
22
               to push or pull open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-
23
24             404.2.9;

25         p. The service counter exceeds thirty-four inches (34”) above the finished floor in
26
               violation of 2010 ADAS 904.4.1, 2013 CBC 11B-904.4.1 and 2016 CBC 11B-904.4.1;
27
28


       COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                 -8-
     Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 9 of 13 Page ID #:9



 1         q. There fixed seating fails to have at least five percent (5%) accessible seating in
 2
               violation of 1991 ADAAG 4.1.3(18).;
 3
           r. The public restroom(s) is not accessible in violation of 1991 ADAAG 4.22, 2010
 4
               ADAS 213.1, 2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;
 5
 6         s. The door leading to the restrooms require more than five pounds (5 lbs.) of force to

 7             open in violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
 8
           t. The restroom door hardware requires tight grasping, pinching, or twisting of the wrist
 9
               to operate in violation of 1991 ADAAG 4.13.9, 2010 ADAS 404.2.7, 2013 CBC 11B-
10
               404.2.7 and 2016 CBC 11B-404.2.7;
11
12         u. The floor clearance around the water closet is less than sixty inches by fifty-six inches

13             (60” x 56”) in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013 CBC
14
               11B-604.3.1 and 2016 CBC 11B-604.3.1;
15
           v. The centerline of the water closet is located greater than eighteen inches (18”) from
16
               the sidewall in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.2, 2013 CBC 11B-
17
18             604.2 and 2016 CBC 11B-604.2;

19         w. The seat cover dispenser’s clear floor space is obstructed by the water closet in
20
               violation of 1991 ADAAG 4.27.2, 2010 ADAS 309.2, 2013 CBC 11B-309.2 and 2016
21
               CBC 11B-309.2;
22
           x. The light switch inside the restroom requires tight grasping, pinching, or twisting of
23
24             the wrist to operate in violation of 1991 ADAAG 4.27.4, 2010 ADAS 309.4, 2013

25             CBC 11B-309.4 and 2016 CBC 11B-309.4;
26
27
28


       COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                 -9-
       Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 10 of 13 Page ID #:10



 1                y. The water supply and drainpipes under the lavatory in the restroom are not insulated
 2
                     or otherwise configured to prevent contact in violation of 1991 ADAAG 4.19.4, 2010
 3
                     ADAS 606.5, 2013 CBC 11B-606.5 and 2016 CBC 11B-606.5;
 4
                  z. The mirror is located more than forty inches (40”) above the finished floor surface in
 5
 6                   violation of 1991 ADAAG 4.19.6, 2010 ADAS 603.3, 2013 CBC 11B-603.3 and 2016

 7                   CBC 11B-603.3;
 8
                  aa. The paper towel dispenser is located more than forty inches (40”) above the finished
 9
                     floor in violation of 1991 ADAAG 4.22.7, 2010 ADAS 603.4, 2013 CBC 11B-603.4
10
                     and 2016 CBC 11B-603.4;
11
12                bb. The restroom doors do not have a closing speed of five (5) seconds in violation of

13                   CBC 11B-404.2.8.1 and 2010 ADA 404.2.8.1;
14
                  cc. The lavatory is installed with the rim higher than thirty-four Inches (34”) above the
15
                     finished floor in violation of 2013 CBC 11B-606.3, 2016 CBC 11B-606.3, and 2010
16
                     ADAS 606.3.;
17
18                dd. The centerline of the lavatory is eleven inches (11”) from the adjacent wall in violation

19                   of CBC 11B-606.6 and 2010 ADAS 606.6;
20
                  ee. The rear grab bar is not a minimum of twenty-four inches (24”) from the center line
21
                     of the water closet in violation of 2013 CBC 11B-604.5.2 and 2016 CBC 11B- 604.5.2;
22
                  ff. The restrooms fail to have a door sign in violation of 2013 CBC 11B-703.7.2.6.3 and
23
24                   2016 CBC 11B-703.7.2.6.

25          26.      As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of his
26
     disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
27
     individuals in violation of 42 U.S.C. § 12181.
28


           COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       - 10 -
        Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 11 of 13 Page ID #:11



 1          27.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
 2
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
 3
     public who are physically disabled from full and equal access to these public facilities. Specifically,
 4
     Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
 5
 6   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities

 7   as other more able-bodied persons.
 8
 9                                       SECOND CLAIM
                            VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
10                                     (As to all Defendants)
11
            28.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
12
     allegation contained in all prior and subsequent paragraphs.
13
14          29.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.

15   Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
16   pursuant to California law.
17
            30.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
18
     benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
19
20   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.

21   Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
22   costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
23
24                                       THIRD CLAIM
25                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
26
            31.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every
27
     allegation contained in all prior and subsequent paragraphs.
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
        Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 12 of 13 Page ID #:12



 1          32.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
 3
     relief pursuant to California law.
 4
            33.    On the basis of his disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
10
11
                                                     PRAYER
12
13   WHISEFORE, Plaintiff prays the following:

14          1.     For injunctive relief directing Defendants to modify their facilities and policies as
15
     required by law to comply with ADA regulations, including the ADAAG where required; institute
16
     policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
17
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
18
19   Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities

20   in compliance with federal regulations, and which provide full and equal access, as required by law;
21
            2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that
22
     Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
23
     facilities as complained of herein no longer occur and will not recur;
24
25          3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory

26   damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
27
     Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 12 -
       Case 5:20-cv-01912 Document 1 Filed 09/15/20 Page 13 of 13 Page ID #:13



 1   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
 2
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
 3
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
 4
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
 5
 6   52 and 54.3; and

 7          5.     Grant such other and further relief as this Court may deem just and proper.
 8
 9
     Dated: September 11th, 2020
10
                                                                  /s/ Daniel Malakauskas
11
                                                                  By: DANIEL MALAKAUSKAS
12                                                                Attorney for PLAINTIFF
                                                                  FRANK SINGH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


            COMPLAINT BY SINGH AGAINST MOUNTAIN VIEW CAR WASH, INC., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 13 -
